EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-128488 and No. 333-158232 on Form S-8 of our report dated July 24, 2009, relating to the consolidated financial statement and financial statement schedule of WPCS International Incorporated and Subsidiaries, which report expressed an unqualified opinion and appears in this Annual Report on Form 10-K of WPCS International incorporated and Subsidiaries for the year ended April 30, By: /s/J.H. Cohn LLP J.H. Cohn LLP Roseland, New Jersey July 24, 2009
